Exhibit 10.2

[Dealer name and address]

 

To:   

Livongo Health, Inc.

150 West Evelyn Avenue, Suite 150

Mountain View, California 94041

From:   

[Dealer]

Re:   

[Base][Additional] Capped Call Transaction

Ref. No:   

[                         ]1

Date:   

June [        ], 2020

Dear Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
Livongo Health, Inc., a Delaware corporation (“Counterparty”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern and in the event of any inconsistency between terms defined in the
Equity Definitions and this Confirmation, this Confirmation shall govern.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the Trade Date (but without any Schedule
except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine, [(ii) the election
of an executed guarantee of [                        ] (“Guarantor”) dated as of
the Trade Date in substantially the form attached hereto as Schedule 1 as a
Credit Support Document, (iii) the election of Guarantor as Credit Support
Provider in relation to Dealer and (iv)]2 [and (ii)] the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Dealer, (a) [with a Threshold Amount” of 3% of the shareholders’ equity of
[Dealer] [[    ] [(“Dealer Parent”)]3 on the Trade Date, (b) “Specified
Indebtedness” having the meaning set forth in Section 14 of the Agreement,
except that it shall not include any obligation in respect of deposits received
in the ordinary course of Dealer’s banking business, (c) the phrase “, or
becoming capable at such time of being declared,” shall be deleted from clause
(1) of such Section 5(a)(vi) of the Agreement, and (d) the following sentence
shall be added to the end of Section 5(a)(vi) of the Agreement: “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (i) the default was caused solely by error or omission of an
administrative or operational nature; (ii) funds were available to enable the
relevant party to make payment when due; and (iii) the payment is made within
two Local Business Days of such party’s receipt of written notice of its failure
to pay.”).

 

 

1 

If applicable

2 

Requested if Dealer is not the highest rated entity in group, typically from
Parent.

3 

Include as applicable



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

   June [        ], 2020

Effective Date:

   June [        ], 2020, or such other date as agreed by the parties in
writing.

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Options and Expiration Date set forth in Annex A to this Confirmation. The
exercise, valuation and settlement of the Transaction will be effected
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Option Style:

   “European”, as described under “Procedures for Exercise” below.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty, par value USD$0.001 per share (Ticker
Symbol: “LVGO”).

Number of Options:

   For each Component, as provided in Annex A to this Confirmation.4

Option Entitlement:

   One Share per Option

Strike Price:

   USD [            ]

Cap Price:

   USD [            ]; provided that in no event shall the Cap Price be reduced
to an amount less than the Strike Price in connection with any adjustment by the
Calculation Agent under this Confirmation.

Number of Shares:

   As of any date, a number of Shares equal to the product of (i) the Number of
Options and (ii) the Option Entitlement.

 

 

4 

For the base capped call, the total should be equal to (i) the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes (excluding any Convertible Notes sold pursuant to
the option to purchase additional Convertible Notes) multiplied by (ii) the
initial conversion rate. For the additional capped call, the total should be
equal to (i) the number of additional Convertible Notes in principal amount of
$1,000 multiplied by (ii) the initial conversion rate.



--------------------------------------------------------------------------------

Premium:

   USD [            ] (Premium Per Option approximately USD [    ]); Dealer and
Counterparty hereby agree that notwithstanding anything to the contrary herein
or in the Agreement, following the payment of the Premium, in the event that
(a) an Early Termination Date (whether as a result of an Event of Default or a
Termination Event) (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement that is within the Counterparty’s
control) occurs or is designated with respect to any Transaction and, as a
result, Counterparty owes to Dealer the amount calculated under Section 6(d) and
Section 6(e) or otherwise under the Agreement (calculated as if the Transactions
terminated on such Early Termination Date were the sole Transactions under the
Agreement) or (b) Counterparty owes to Dealer, pursuant to Sections 12.2, 12.3,
12.6, 12.7, 12.8 or 12.9 of the Equity Definitions or otherwise under the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

Premium Payment Date:

   The Effective Date

Exchange:

   The NASDAQ Global Select Market

Related Exchange:

   All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such Section.

Procedures for Exercise:

  

Expiration Time:

   The Valuation Time



--------------------------------------------------------------------------------

Expiration Date:

   For any Component, as provided in Annex A to this Confirmation (or, if such
date is not a Scheduled Valid Day, the next following Scheduled Valid Day that
is not already an Expiration Date for another Component); provided that if that
date is a Disrupted Day, the Expiration Date for such Component shall be the
first succeeding Scheduled Valid Day that is not a Disrupted Day and is not or
is not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that in no event shall the
Expiration Date be postponed to a date later than the Final Termination Date
and, notwithstanding anything to the contrary in this Confirmation or the Equity
Definitions, if the Expiration Date occurs on the Final Termination Date and is
a Disrupted Day, the Relevant Price for such Expiration Date shall be the
prevailing market value per Share determined by the Calculation Agent in a good
faith and commercially reasonable manner. Notwithstanding the foregoing and
anything to the contrary in the Equity Definitions, if a Market Disruption Event
occurs on any Expiration Date, the Calculation Agent may determine in a good
faith and commercially reasonable manner that such Expiration Date is a
Disrupted Day only in part, in which case the Calculation Agent shall make
commercially reasonable adjustments to the Number of Options for the relevant
Component for which such day shall be the Expiration Date, shall designate the
Scheduled Valid Day determined in the manner described in the immediately
preceding sentence as the Expiration Date for the remaining Options for such
Component and may determine the Relevant Price based on transactions in the
Shares on such Disrupted Day taking into account the nature and duration of such
Market Disruption Event on such day. Any Scheduled Valid Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be a Scheduled Valid Day; if a closure of the
Exchange prior to its normal close of trading on any Scheduled Valid Day is
scheduled following the date hereof, then such Scheduled Valid Day shall be
deemed to be a Disrupted Day in full. Section 6.6 of the Equity Definitions
shall not apply to any Valuation Date occurring on an Expiration Date.

Final Termination Date:

   [                    ,        ]5

Automatic Exercise:

   Applicable; and means that the Number of Options for the relevant Component
will be deemed to be automatically exercised at the Expiration Time on the
Expiration Date for such Component if at such time such Component is
In-the-Money, unless Buyer notifies Seller (in writing) prior to the Expiration
Time on such Expiration Date that it does not wish Automatic Exercise to occur
with respect to such Component, in which case Automatic Exercise will not apply
with respect to such Component. “In-the-Money” means, in respect of any
Component, that the Relevant Price on the Expiration Date for such Component is
greater than the Strike Price for such Component.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in a good faith and commercially
reasonable manner.

Valuation Date:

   For any Component, the Expiration Date therefor.

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Settlement Terms:

  

Settlement Method Election:

  

Applicable; provided that (a) Section 7.1 of the Equity Definitions is hereby
amended by replacing the term “Physical Settlement” with the term “Net Share
Settlement”, (b) Counterparty must make a single irrevocable election for all
Components and (c) if Counterparty is electing Cash Settlement, such Settlement
Method Election would be effective only if Counterparty represents and warrants
to Dealer in writing on the date of such Settlement Method Election that such
election is being made in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws.

Without limiting the generality of the foregoing, Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Sections 9
and 10(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder in respect of such
election.

 

5 

To be 80 Scheduled Trading Days following the last scheduled Expiration Date.



--------------------------------------------------------------------------------

Electing Party:

   Counterparty

Settlement Method Election Date:

   The second Scheduled Valid Day prior to the scheduled Expiration Date for the
Component with the earliest scheduled Expiration Date.

Default Settlement Method:

   Net Share Settlement

Net Share Settlement:

  

With respect to any Component, if Net Share Settlement is applicable to the
Options exercised or deemed exercised hereunder, Dealer will deliver to
Counterparty, on the Settlement Date, a number of Shares (the “Net Share
Settlement Amount”) equal to (i) the Daily Option Value on the Expiration Date
of such Component divided by (ii) the Relevant Price on such Expiration Date.

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Amount valued at the Relevant Price for the
Expiration Date of such Component.

Cash Settlement:

   With respect to any Component, if Cash Settlement is applicable to the
Options exercised or deemed exercised hereunder, in lieu of Section 8.1 of the
Equity Definitions, Dealer will pay to Counterparty, on the Settlement Date, an
amount of cash (the “Cash Settlement Amount”) equal to the Daily Option Value on
the Expiration Date of such Component.

Delivery Obligation:

   The Net Share Settlement Amount or the Cash Settlement Amount payable or
deliverable in respect of all Components on the Settlement Date.

Daily Option Value:

   For any Component, an amount equal to (i) the Number of Options in such
Component, multiplied by (ii) the Option Entitlement, multiplied by (iii) (A)
the lesser of the Relevant Price on the Expiration Date of such Component and
the Cap Price, minus (B) the Strike Price on such Expiration Date; provided that
if the calculation contained in clause (ii) above results in a negative number,
the Daily Option Value for such Component shall be deemed to be zero. In no
event will the Daily Option Value be less than zero.

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange. If the Shares are not listed,
quoted or traded on any U.S. securities exchange or any other market, “Valid
Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the Exchange. If the Shares are
not listed, quoted or traded on any U.S. securities exchange or any other
market, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or other day on which banking
institutions are authorized or required by law, regulation or executive order to
close or be closed in the State of New York.



--------------------------------------------------------------------------------

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page “LVGO <equity> AQR” (or its
equivalent successor if such page is not available) (the “VWAP”) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such Valid Day (or if such
volume-weighted average price is unavailable at such time, the market value of
one Share on such Valid Day, as determined by the Calculation Agent in a good
faith and commercially reasonable manner using, if practicable, a
volume-weighted average method substantially similar to the method for
determining the VWAP). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Date:

   For all Components of the Transaction, the date one Settlement Cycle
immediately following the Expiration Date for the Component with the latest
scheduled Expiration Date.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settlement.”

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions, obligations and limitations arising from Counterparty’s status
as issuer of the Shares under applicable securities laws, (ii) Dealer may
deliver any Shares required to be delivered hereunder in certificated form in
lieu of delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).

Adjustments:

  

Method of Adjustment:

  

Calculation Agent Adjustment; provided that the parties agree that (x) open
market Share repurchases at prevailing market price and (y) Share repurchases
through a dealer pursuant to accelerated share repurchases, forward contracts or
similar transactions (including, without limitation, any discount to average
VWAP prices) that are entered into at prevailing market prices and in accordance
with customary market terms for transactions of such type to repurchase the
Shares shall not be considered Potential Adjustment Events; provided, further,
that, the entry into any such accelerated share repurchase transaction, forward
contract or similar transaction described in the immediately preceding proviso
shall constitute a Potential Adjustment Event to the extent that, after giving
effect to such transaction, the aggregate number of Shares repurchased during
the term of the Transaction pursuant to all such transactions described in the
immediately preceding proviso would exceed 20% of the number of Shares
outstanding as of the Trade Date, as determined by Calculation Agent.

.



--------------------------------------------------------------------------------

Extraordinary Events:

  

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of The New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors) and of an entity or person organized under the laws of the United
States, any State thereof or the District of Columbia”.

Merger Events:

   Applicable

Consequences of Merger Events:

  

(a)     Share-for-Share:

   Modified Calculation Agent Adjustment

(b)     Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

(c)     Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that the
Calculation Agent may elect Component Adjustment for all or part of the
Transaction

Tender Offer:

   Applicable; provided that the definition of “Tender Offer” in Section 12.1 of
the Equity Definitions will be amended by replacing the phrase “greater than 10%
and less than 100% of the outstanding voting shares of the Counterparty” in the
third and fourth line thereof with “(a) greater than 20% and less than 100% of
the outstanding Shares of the Counterparty”.

Consequences of Tender Offers:

  

(a)     Share-for-Share:

   Modified Calculation Agent Adjustment

(b)     Share-for-Other:

   Modified Calculation Agent Adjustment

(c)     Share-for-Combined:

   Modified Calculation Agent Adjustment

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the phrase “exercise,
settlement, payment or any other terms of the Transaction (including, without
limitation, the spread)” shall be replaced with the phrase “Cap Price (provided
that in no event shall the Cap Price be less than the Strike Price)” and the
words “whether within a commercially reasonable (as determined by the
Calculation Agent) period of time prior to or after the Announcement Event”
shall be inserted prior to the word “which” in the seventh line, and (z) for the
avoidance of doubt, the Calculation Agent shall, in good faith and a
commercially reasonable manner, determine whether the relevant Announcement
Event has had a material economic effect on the Transaction and, if so, shall
adjust the Cap Price accordingly to take into account such economic effect on
one or more occasions on or after the date of the Announcement Event up to, and
including, the Expiration Date, any Early Termination Date and/or any other date
of cancellation, it being understood that any



--------------------------------------------------------------------------------

   adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event and shall not be
duplicative with any other adjustment or cancellation valuation made pursuant to
this Confirmation, the Equity Definitions or the Agreement; provided that in no
event shall the Cap Price be adjusted to be less than the Strike Price. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable;
provided further that upon the Calculation Agent making an adjustment,
determined in a commercially reasonable manner, to the Cap Price upon any
Announcement Event, then the Calculation Agent shall make an adjustment to the
Cap Price upon any announcement regarding the same event that gave rise to the
original Announcement Event regarding the abandonment of any such event to the
extent necessary to reflect the economic effect of such subsequent announcement
on the Transaction (provided that in no event shall the Cap Price be less than
the Strike Price).

Announcement Event:

   (i) The public announcement (whether by Counterparty or a Valid Third Party
Entity) of any Merger Event or Tender Offer, or the announcement by Counterparty
of any intention to enter into a Merger Event or Tender Offer, (ii) the public
announcement by Counterparty or a Valid Third Party Entity of an intention by
Counterparty to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer,
(iii) there occurs a public announcement (whether by Counterparty or a Valid
Third Party Entity) of any potential acquisition or disposition by Counterparty
and/or its subsidiaries where the consideration exceeds 35% of the market
capitalization of the Counterparty as of the date of such announcement, or
(iv) any subsequent public announcement (whether by Counterparty or a Valid
Third Party Entity) of a change to a transaction or intention that is the
subject of an announcement of the type described in clause (i), (ii) or (iii) of
this sentence (including, without limitation, a new announcement relating to
such a transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention); provided
that, for the avoidance of doubt, the occurrence of an Announcement Event with
respect to any transaction or intention shall not preclude the occurrence of a
later Announcement Event with respect to such transaction or intention.

Valid Third Party Entity:

   In respect of any transaction, any third party that has a bona fide intent to
enter into or consummate such transaction (it being understood and agreed that
in determining whether such third party has such a bona fide intent, the
Calculation Agent may in good faith and in a commercially reasonable manner take
into consideration the effect of the relevant announcement by such third party
on the Shares and/or options relating to the Shares).

Notice of Merger Consideration and Consequences:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the type and amount of consideration that a holder
of Shares would have been entitled to in the case of reclassifications,
consolidations, mergers,



--------------------------------------------------------------------------------

   sales or transfers of assets or other transactions that cause Shares to be
converted into the right to receive more than a single type of consideration and
(ii) the weighted average of the types and amounts of consideration to be
received by the holders of Shares that affirmatively make such an election.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Applicable; provided that Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.

(e) Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   Dealer



--------------------------------------------------------------------------------

Determining Party:

   For all applicable Extraordinary Events, Dealer; all calculations and
determinations made by the Determining Party shall be made in good faith and in
a commercially reasonable manner; provided that, upon receipt of written request
from Counterparty, the Determining Party shall promptly provide Counterparty
with a written explanation describing in reasonable detail any calculation,
adjustment or determination made by it (including any quotations, market data or
information from internal or external sources used in making such calculation,
adjustment or determination, as the case may be, in a commonly used file format
for the storage and manipulation of financial data, but without disclosing
Determining Party’s proprietary models or other information that may be
proprietary or subject to contractual, legal or regulatory obligations to not
disclose such information), and shall use commercially reasonable efforts to
provide such written explanation within five (5) Exchange Business Days from the
receipt of such request.

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Calculation Agent: Dealer; provided that, following the occurrence of an
Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, if the Calculation
Agent fails to timely make any calculation, adjustment or determination required
to be made by the Calculation Agent hereunder or to perform any obligation of
the Calculation Agent hereunder and such failure continues for five (5) Exchange
Business Days following notice to the Calculation Agent by Counterparty of such
failure, Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the date such Event of Default occurred and
ending on the Early Termination Date with respect to such Event of Default, as
the Calculation Agent.

All calculations and determinations made by the Calculation Agent shall be made
in good faith and in a commercially reasonable manner; provided that, upon
receipt of written request from Counterparty, the Calculation Agent shall
promptly provide Counterparty with a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including any quotations, market data or information from internal or external
sources used in making such calculation, adjustment or determination, as the
case may be, but without disclosing Dealer’s proprietary models or other
information that may be proprietary or subject to contractual, legal or
regulatory obligations to not disclose such information), and shall use
commercially reasonable efforts to provide such written explanation within five
(5) Exchange Business Days from the receipt of such request.

4. Account Details:

 

Dealer Payment Instructions:

[Bank:

  

[                         ]

SWIFT:

  

[                         ]

Bank Routing:

  

[                         ]

Acct Name:

  

[                         ]

Acct No.

  

[                         ]]

Counterparty Payment Instructions: To be advised.

 



--------------------------------------------------------------------------------

5. Offices:

The Office of Dealer for the Transaction is: [                    ]

[Dealer’s Office Address]

The Office of Counterparty for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

 

To:

  

Livongo Health, Inc.

150 West Evelyn Avenue, Suite 150

Mountain View, California 94041

Attention:

  

[            ]

Telephone No.:

  

[            ]

Email:

  

[            ]

(b) Address for notices or communications to Dealer:

 

To:

  

[    ]

[    ]

[    ]

Attention:

  

[    ]

Telephone:

  

[    ]

Facsimile:

  

[    ]

Email:

  

[    ]]

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date (A) none of Counterparty and its officers and directors is
aware of any material non-public information regarding Counterparty or the
Shares, and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

(ii) On the Trade Date, (A) the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”), and (B) Counterparty is not engaged in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in Rule
101(b)(10) and 102(b)(7) or Rule 102(c)(1)(i) of Regulation M.

(iii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”))
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument) purchase, offer to purchase, place
any bid or limit order that would effect a purchase of, or commence any tender
offer relating to, any Shares (or an equivalent interest, including a unit of
beneficial interest in a trust or limited partnership or a depository share) or
any security convertible into or exchangeable or exercisable for Shares, except
through Dealer.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or



--------------------------------------------------------------------------------

taking any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity (or any successor issue statements).

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and approving
the Transaction.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or otherwise in violation
of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(ix) On and immediately after giving effect to the Transaction on the Trade Date
and the Premium Payment Date, (A) the present fair market value (or present fair
saleable value) of the total assets of Counterparty is not less than the total
amount required to pay the total liabilities (including contingent liabilities)
of Counterparty as they mature and become absolute, (B) the capital of
Counterparty is adequate to conduct the business of Counterparty, and
Counterparty’s entry into the Transaction will not impair its capital,
(C) Counterparty has the ability to pay its debts and obligations as such debts
mature, (D) Counterparty is not “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and (E) Counterparty would be able to purchase the
number of Shares with respect to the Transaction in compliance with the laws of
the jurisdiction of Counterparty’s incorporation.

(x) To Counterparty’s knowledge, no U.S. state or local law, rule, regulation or
regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares; provided
that no such representation shall be made by Counterparty with respect to any
rules and regulations applicable to Dealer (including Financial Industry
Regulatory Authority, Inc.) arising from Dealer’s status as a regulated entity
under applicable law.

(xi) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing, (C) has total
assets of at least $50 million as of the date hereof.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or



--------------------------------------------------------------------------------

resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e) As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Effective Date, in
substantially the form attached hereto as Annex B.

(f) Counterparty understands that notwithstanding any other relationship between
Counterparty and Dealer and its affiliates, in connection with the Transaction
and any other over-the-counter derivative transactions between Counterparty and
Dealer or its affiliates, Dealer or its affiliates is acting as principal and is
not a fiduciary or advisor in respect of any such transaction, including any
entry, exercise, amendment, unwind or termination thereof.

(g) [Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(h) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.]6

(i) Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

8. Other Provisions:

(a) Right to Extend. Dealer may divide any Component into additional Components
and designate the Expiration Date and the Number of Options for each such
Component if Dealer determines, in good faith and a commercially reasonable
manner, that such further division is necessary or advisable to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer to effect purchases of

 

 

6 

If required.



--------------------------------------------------------------------------------

Shares in connection with its hedging, hedge unwind or settlement activity
hereunder in a manner that would, if Dealer were Counterparty or an affiliated
purchaser of Counterparty, be compliant and consistent with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures, generally applicable to transactions of the type of the Transaction;
provided that in no event shall any Expiration Date for any Component be
postponed to a date later than the Final Termination Date.

(b) Additional Termination Events. Promptly (but in any event within ten
Scheduled Trading Days) following any repurchase, redemption or conversion of
any of the Counterparty’s [__]% Convertible Senior Notes due 20[__] (the
“Convertible Notes”) issued pursuant to the Counterparty’s indenture (the
“Indenture”) to be dated June [__], 2020 between the Counterparty and U.S. Bank
National Association, as trustee, Counterparty may notify Dealer in writing of
such repurchase, redemption or conversion and the number of Convertible Notes so
repurchased or converted (any such notice, a “Note Repurchase Notice” and any
such event, a “Repurchase Event”)[; provided that any “Note Repurchase Notice”
delivered to Dealer pursuant to the Base Capped Call Transaction Confirmation
letter agreement dated June [ ], 2020 between Dealer and Counterparty (the “Base
Capped Call Confirmation”) shall be deemed to be a Note Repurchase Notice
pursuant to this Confirmation and the terms of such Note Repurchase Notice shall
apply, mutatis mutandis, to this Confirmation].7 Notwithstanding anything to the
contrary in this Confirmation, the receipt by Dealer from Counterparty of
(x) any Note Repurchase Notice, within the applicable time period set forth in
the preceding sentence, and (y) a written representation and warranty by
Counterparty that, as of the date of such Note Repurchase Notice, Counterparty
is not in possession of any material non-public information regarding
Counterparty or the Shares, shall constitute an Additional Termination Event as
provided in this paragraph. Upon receipt of any such Note Repurchase Notice and
the related written representation and warranty, Dealer shall promptly designate
an Exchange Business Day following receipt of such Note Repurchase Notice as an
Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Options (the “Repurchase Options”) equal to the
lesser of (A) [(x)] the number of shares of Common stock underlying the
Convertible Notes applicable to the Transaction that is specified in such Note
Repurchase Notice [minus (y) the number of Repurchase Options (as defined in the
Base Capped Call Confirmation), if any, that relate to such Convertible Notes
(and for the purposes of determining whether any Options under this Confirmation
or under the Base Capped Call Confirmation will be among the Repurchase Options
hereunder or under, and as defined in, the Base Capped Call Confirmation, the
Convertible Notes specified in such Note Repurchase Notice shall be allocated
first to the Base Capped Call Confirmation until all Options thereunder are
exercised or terminated)]8 and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Repurchase Options on a pro rata basis
across all Components, as determined by the Calculation Agent. Any payment
hereunder with respect to such termination shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction.

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Counterparty’s control, or (iii) an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within the Counterparty’s control), and if
Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii) and
6(e) of the Agreement or any Cancellation Amount pursuant to Article 12 of the
Equity Definitions (any such amount, a “Payment Obligation”), then Dealer shall
satisfy the Payment Obligation by the Share Termination Alternative (as defined
below) unless (a) Counterparty gives irrevocable telephonic notice to Dealer,
confirmed in writing within one Scheduled Trading Day, no later than 12:00

 

 

 

7 

Insert for additional capped call confirmation.

8 

Insert for additional capped call confirmation.



--------------------------------------------------------------------------------

p.m. (New York City time) on the Merger Date, Tender Offer Date, Announcement
Date (in the case of a Nationalization, Insolvency or Delisting), Early
Termination Date or date of cancellation, as applicable, of its election that
the Share Termination Alternative shall not apply, (b) as of the date of such
election, Counterparty represents that is not in possession of any material
non-public information regarding Counterparty or the Shares, and that such
election is being made in good faith and not as part of a plan or scheme to
evade compliance with the federal securities laws, and (c) Dealer agrees, in its
sole discretion, to such election, in which case the provisions of Section 12.7
or Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
and 6(e) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:    If applicable, Dealer shall deliver to
Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the relevant Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable, in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment. Share Termination Delivery Property:    A number
of Share Termination Delivery Units, as calculated by the Calculation Agent,
equal to the Payment Obligation divided by the Share Termination Unit Price. The
Calculation Agent shall adjust the Share Termination Delivery Property by
replacing any fractional portion of a security therein with an amount of cash
equal to the value of such fractional security based on the values used to
calculate the Share Termination Unit Price. Share Termination Unit Price:    The
value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider a variety of factors, including the market price
of the Share Termination Delivery Units and/or the purchase price paid in
connection with the commercially reasonable purchase of Share Termination
Delivery Property. Share Termination Delivery Unit:    One Share or, if the
Shares have changed into cash or any other property or the right to receive cash
or any other property as the result of a Nationalization, Insolvency or Merger
Event (any such cash or other property, the “Exchange Property”), a unit
consisting of the type and amount of such Exchange Property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event, as determined by the Calculation
Agent. Failure to Deliver:    Applicable Other Applicable Provisions:    If
Share Termination Alternative is applicable, the provisions of Sections 9.8, 9.9
and 9.11 (as modified above) of the Equity Definitions and the provisions set
forth opposite the caption “Representation and Agreement” in Section 2 will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.



--------------------------------------------------------------------------------

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of legal counsel, the
Shares acquired by Dealer for the purpose of hedging its obligations pursuant to
the Transaction (the “Hedge Shares”) cannot be sold in the U.S. public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, use its commercially reasonable efforts to make available to Dealer an
effective registration statement under the Securities Act to cover the resale of
such Hedge Shares and (A) enter into an agreement, in form and substance
reasonably satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering for companies of a similar size in a similar
industry, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities for companies of a similar size in a
similar industry, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty in customary form for registered offerings of
equity securities for companies of a similar size in a similar industry,
(D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities for companies of
a similar size in a similar industry and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities
for companies of a similar size in a similar industry; provided, however, that,
if Counterparty elects clause (i) above but Dealer, in its commercially
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(d) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities of companies of a similar size in a similar industry, in form and
substance commercially reasonably satisfactory to Dealer using best efforts to
include customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Hedge Shares from Dealer), opinions and
certificates and such other documentation as is customary for private placements
agreements of equity securities of companies of a similar size in a similar
industry, as is reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its good faith and commercially reasonable judgment, to compensate
Dealer for any customary liquidity discount from the public market price of the
Shares incurred on the sale of Hedge Shares in a private placement); provided
that no “comfort letter” or accountants’ consent shall be required to be
delivered in connection with any private placements; or (iii) purchase the Hedge
Shares from Dealer at the Relevant Price on such Exchange Business Days, and in
the amounts, requested by Dealer.

(e) Repurchase Notices. Counterparty shall, at least one Scheduled Valid Day
prior to any day on which Counterparty intends to effect any repurchase of
Shares, give Dealer written notice of such repurchase (a “Repurchase Notice”) on
such day if, following such repurchase, the Notice Percentage would reasonably
be expected to be (i) greater than [__]9% and (ii) greater by 0.5% than the
Notice Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Notice
Percentage as of the date hereof). The “Notice Percentage” as of any day is the
fraction, expressed as a percentage, the numerator of which is the Number of
Shares, plus the aggregate number of Shares underlying any other call options
sold by Dealer to Counterparty and the denominator of which is the number of
Shares outstanding on such day. In the event that Counterparty fails to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
Section 8(e) then Counterparty agrees to indemnify and hold harmless Dealer, its
affiliates and their respective directors, officers, employees, agents and
controlling persons (Dealer and each such person being an “Indemnified Party”)
from and against any and all losses (including losses relating to the Dealer’s
hedging activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages and liabilities (or
actions in respect thereof), joint or

 

 

9 

To be 0.5% higher than the number of Shares underlying the capped call
(including any additional capped call) of the Dealer with the highest Applicable
Percentage.



--------------------------------------------------------------------------------

several, to which such Indemnified Party may become subject under applicable
securities laws, including without limitation, Section 16 of the Exchange Act or
under any U.S. state or federal law, regulation or regulatory order, in each
case relating to or arising out of such failure. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability. In
addition, Counterparty will reimburse any Indemnified Party for all reasonable
expenses (including reasonable counsel fees and expenses) as they are incurred
(after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty, in each
case relating to or arising out of such failure. This indemnity shall survive
the completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement shall inure to the benefit of any permitted assignee of Dealer.
Counterparty will not be liable under this indemnity provision to the extent any
loss, claim, damage, liability or expense is found in a final judgment by a
court to have resulted from Dealer’s gross negligence or willful misconduct.

(f) Transfer and Assignment. Either party may transfer or assign any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed; provided that Dealer may transfer or assign without any consent of
Counterparty its rights and obligations hereunder, in whole or in part, to
(A) any affiliate of Dealer whose obligations would be guaranteed by Dealer [or
Dealer Parent]10 or (B) any person (including any affiliate of Dealer whose
obligations are not guaranteed in the manner described in clause (A)) or any
person whose obligations would be guaranteed by a person (a “Designated
Transferee”), in either case under this clause (B), with a rating for its
long-term, unsecured and unsubordinated indebtedness at least equivalent to
Dealer’s (or its guarantor’s), provided, however, that, in the case of this
clause (B), in no event shall the credit rating of the Designated Transferee or
of its guarantor (whichever is higher) be lower than A3 from Moody’s Investor
Service, Inc. or its successor or A- from Standard and Poor’s Rating Group, Inc.
or its successor; provided further that (i) Dealer will notify Counterparty in
writing as promptly as reasonably practicable after any transfer or assignment
to a Designated Transferee, (ii) as a result of any such transfer or assignment,
Counterparty will not be required to pay the transferee or assignee of such
rights or obligations on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than the amount, if any, that Counterparty would have been
required to pay Dealer in the absence of such transfer or assignment,
(iii) after any such transfer, Counterparty will not, as a result of any
withholding or deduction made by the transferee or assignee as a result of any
tax, receive from the such transferee or assignee on any payment date or
delivery date (after accounting for amounts paid under Section 2(d)(i)(4) of the
Agreement as well as such withholding or deduction) an amount or a number of
Shares, as applicable, lower than the amount or the number of Shares, as
applicable, that Dealer would have been required to pay or deliver to
Counterparty in the absence of such transfer (except to the extent such lower
amount or number results from a change in law after the date of such transfer),
and (iv) the transferee or assignee shall make the Payee Tax Representations and
shall provide Counterparty with a complete and accurate U.S. Internal Revenue
Service Form W-9 or W-8 (as applicable) prior to becoming a party to the
Transaction. If at any time at which (1) the Equity Percentage exceeds 8.0% or
(2) Dealer, Dealer Group (as defined below) or any person whose ownership
position would be aggregated with that of Dealer or Dealer Group (Dealer, Dealer
Group or any such person, a “Dealer Person”) under the Business Combinations
Statute or other federal, state or local law, rule, regulation or regulatory
order or organizational documents or contracts of Counterparty applicable to
ownership of Shares (“Applicable Restrictions”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting, registration, filing
or notification obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Restrictions and with respect to which such requirements have not been met or
the relevant approval has not been received minus (y) 1% of the number of Shares
outstanding on the date of determination (either such condition described in
clause (1) or (2), an “Excess Ownership Position”), if Dealer, in its reasonable
discretion, is unable to effect a transfer or assignment to a third party in
accordance with the requirements set forth above after its commercially
reasonable efforts on pricing and terms and within a time period reasonably
acceptable to Dealer such that an Excess Ownership Position no longer exists,
Dealer may designate any

 

 

10 

If applicable



--------------------------------------------------------------------------------

Scheduled Valid Day as an Early Termination Date with respect to a portion (the
“Terminated Portion”) of the Transaction, such that an Excess Ownership Position
no longer exists following such partial termination. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty were the sole
Affected Party with respect to such partial termination, (iii) such portion of
the Transaction were the only Terminated Transaction and (iv) Dealer were the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement and to determine the amount payable pursuant to Section 6(e) of
the Agreement. The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (collectively, “Dealer Group”) “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day and (B) the denominator of which is the number of Shares outstanding on
such day.

In the case of a transfer or assignment by Counterparty of its rights and
obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by Dealer shall not be considered unreasonable if
such transfer or assignment does not meet the reasonable conditions that Dealer
may impose including, but not limited, to the following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);

(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of customary legal opinions with respect to
securities laws and other matters by such third party and Counterparty as are
reasonably requested and reasonably satisfactory to Dealer;

(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

(F) Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(g) Staggered Settlement. If Dealer determines reasonably and in good faith that
the number of Shares required to be delivered to Counterparty hereunder on any
Settlement Date would result in an Excess Ownership Position, then Dealer may,
by notice to Counterparty prior to such Settlement Date (a “Nominal Settlement
Date”), elect to deliver any Shares due to be delivered on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the 20th Exchange
Business Day after such Nominal Settlement Date) or



--------------------------------------------------------------------------------

delivery times and how it will allocate the Shares it is required to deliver
under “Delivery Obligation” (above) among the Staggered Settlement Dates or
delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; provided that in no event shall any Staggered
Settlement Date be a date later than the Final Termination Date.

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

(k) Early Unwind. In the event the sale of the [Firm Securities]11[Additional
Securities]12 (as defined in the Purchase Agreement, dated as of June [ ], 2020,
among Morgan Stanley & Co. LLC, Goldman Sachs & Co. LLC and JPMorgan Chase &
Co., as representatives of the several initial purchasers thereto, and
Counterparty (the “Purchase Agreement”)) is not consummated pursuant to the
Purchase Agreement for any reason by the close of business in New York on June [
], 202013 (or such later date as agreed upon by the parties which in no event
shall be later than the second Scheduled Valid Day following June [ ], 2020)
(such date or such later date as agreed upon being the “Accelerated Unwind
Date”), the Transaction shall automatically terminate on the Accelerated Unwind
Date and (i) the Transaction and all of the respective rights and obligations of
Dealer and Counterparty under the Transaction shall be cancelled and terminated
and (ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Accelerated
Unwind Date.

(l) Illegality. The parties agree that, for the avoidance of doubt, for purposes
of Section 5(b)(i) of the Agreement, “any applicable law” shall include the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules and
regulations promulgated thereunder and any similar law or regulation, without
regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

(m) Amendments to Equity Definitions and the Agreement. The following amendments
shall be made to the Equity Definitions:

 

 

 

 

11 

Include for capped call transaction

12 

Include for additional capped call transaction

13 

For the base capped call, to be the schedule closing date for the Firm
Securities. For the additional capped call, to be the scheduled closing date for
the Additional Notes.



--------------------------------------------------------------------------------

(i) solely for purposes of applying the Equity Definitions and for purposes of
this Confirmation, any reference in the Equity Definitions to a Strike Price
shall be deemed to be a reference to either of the Strike Price or the Cap
Price, or both, as appropriate;

(ii) for the purpose of any adjustment under Section 11.2(c) of the Equity
Definitions, the first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: “(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has, in the
commercially reasonable judgment of the Calculation Agent, a material economic
effect on the theoretical value of the relevant Shares or options on the Shares
(provided that such event is not based on (x) an observable market, other than
the market for Counterparty’s own stock or (y) an observable index, other than
an index calculated and measured solely by reference to Counterparty’s own
operations) and, if so, will (i) make appropriate adjustment(s), if any,
determined in a commercially reasonable manner, to any one or more of:”, and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(provided
that, solely in the case of Sections 11.2(e)(i), (ii)(A), (iv) and (v), no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares but, for
the avoidance of doubt, solely in the case of Sections 11.2(e)(ii)(B) through
(D), (iii) (vi) and (vii) adjustments may be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(iii) Section 11.2(a) of the Equity Definitions is hereby amended by
(1) deleting the words “in the determination of the Calculation Agent, a
diluting or concentrative effect on the theoretical value of the relevant
Shares” and replacing these words with “in the commercially reasonable judgment
of the Calculation Agent, a material economic effect on the theoretical value of
the Shares or options on such Shares”; and (2) adding at the end thereof “;
provided that such event is not based on (i) an observable market, other than
the market for Counterparty’s own stock or (ii) an observable index, other than
an index calculated and measured solely by reference to Counterparty’s own
operations”;

(iv) Section 11.2(e)(vii) of the Equity Definitions is hereby amended and
restated as follows: “any other corporate event involving the Issuer that in the
commercially reasonable judgment of the Calculation Agent has a material
economic effect on the theoretical value of the Shares or options on the Shares;
provided that such corporate event involving the Issuer is not based on (a) an
observable market, other than the market for Counterparty’s own stock or (b) an
observable index, other than an index calculated measured solely by reference to
Counterparty’s own operations.”; and

(v) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.

(n) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW). THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

(o) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.



--------------------------------------------------------------------------------

(p) Delivery or Receipt of Cash. For the avoidance of doubt, other than payment
of the Premium by Counterparty, nothing in this Confirmation shall be
interpreted as requiring Counterparty to cash settle the Transaction, except in
circumstances where cash settlement is within Counterparty’s control (including,
without limitation, where Counterparty elects to deliver or receive cash) or in
those circumstances in which holders of Shares would also receive cash.

(q) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT, THIS CONFIRMATION OR ANY TRANSACTIONS CONTEMPLATED
HEREBY.

(r) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Counterparty and
Dealer.

(s) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(t) Tax Matters. For the purpose of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto) and Dealer
agrees to deliver to Counterparty, as applicable, a U.S. Internal Revenue
Service Form W-8 or Form W-9 (or successor thereto). Such forms or documents
shall be delivered upon (i) execution of this Confirmation, and (ii) reasonable
request of the other party.

(u) Payee Tax Representations.

(i) For the purpose of Section 3(f) of the Agreement, Counterparty makes the
representations below:

Counterparty is a corporation created or organized in the United States or under
the laws of the United States and its U.S. taxpayer identification number is
26-4175727. It is “exempt” within the meaning of Treasury Regulation sections
1.6041-3(p) and 1.6049- 4(c) from information reporting on IRS Form 1099 and
backup withholding.

(ii) For the purpose of Section 3(f) of the Agreement, Dealer makes the
representations below:

Dealer is a [                ]14

(v) Incorporation of ISDA 2012 FATCA Protocol. To the extent that either party
to the Agreement with respect to this Transaction is not an adhering party to
the 2012 ISDA FATCA Protocol published by the International Swaps and
Derivatives Association, Inc. on August 15, 2012 and available on the ISDA
website (www.isda.org), as may be amended, supplemented, replaced or superseded
from time to time (the “FATCA Protocol”), the parties to this Confirmation agree
that the provisions and amendments set out in the Attachment to the FATCA
Protocol shall apply to this Confirmation. The parties further agree that,
solely for purposes of applying such provisions and amendments to this
Confirmation, this Confirmation will be deemed to be a Covered Master Agreement
and the Implementation Date shall be the effective date of this Confirmation
regardless of the definitions of such terms in the FATCA Protocol.

(w) Incorporation of ISDA 2015 Section 871(m) Protocol Provisions. To the extent
that either party to the Agreement with respect to this Transaction is not an
adhering party to the ISDA 2015 Section 871(m) Protocol published by the
International Swaps and Derivatives Association, Inc. on November 2, 2015 and
available on the ISDA website (www.isda.org), as may be amended, supplemented,
replaced or superseded from time to time (the “871(m) Protocol”), the parties to
this Confirmation agree that the provisions and amendments set out in the

 

 

14 

Include appropriate tax representation for Dealer.



--------------------------------------------------------------------------------

Attachment to the 871(m) Protocol shall apply to this Confirmation. The parties
further agree that, solely for purposes of applying such provisions and
amendments to this Confirmation, this Confirmation will be deemed to be a
Covered Master Agreement and the Implementation Date shall be the effective date
of this Confirmation regardless of the definitions of such terms in the 871(m)
Protocol.

(x) [U.S. Resolution Stay Protocol. The parties acknowledge and agree that
(i) to the extent that prior to the date hereof both parties have adhered to the
2018 ISDA U.S. Resolution Stay Protocol (the “Protocol”), the terms of the
Protocol are incorporated into and form a part of the Agreement, and for such
purposes the Agreement shall be deemed a Protocol Covered Agreement, Dealer
shall be deemed a Regulated Entity and the Counterparty shall be deemed an
Adhering Party; (ii) to the extent that prior to the date hereof the parties
have executed a separate agreement the effect of which is to amend the qualified
financial contracts between them to conform with the requirements of the QFC
Stay Rules (the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of the Agreement, and for such purposes the
Agreement shall be deemed a Covered Agreement, Dealer shall be deemed a Covered
Entity and Counterparty shall be deemed a Counterparty Entity; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. GSIBs and
Corporate Groups)” published by ISDA on November 2, 2018 (currently available on
the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org and, a copy of
which is available upon request), the effect of which is to amend the qualified
financial contracts between the parties thereto to conform with the requirements
of the QFC Stay Rules, are hereby incorporated into and form a part of the
Agreement, and for such purposes the Agreement shall be deemed a “Covered
Agreement,” Dealer shall be deemed a “Covered Entity” and Counterparty shall be
deemed a “Counterparty Entity.” In the event that, after the date of the
Agreement, both parties hereto become adhering parties to the Protocol, the
terms of the Protocol will replace the terms of this paragraph. In the event of
any inconsistencies between the Agreement and the terms of the Protocol, the
Bilateral Agreement or the Bilateral Terms (each, the “QFC Stay Terms”), as
applicable, the QFC Stay Terms will govern. Terms used in this paragraph without
definition shall have the meanings assigned to them under the QFC Stay Rules.
For purposes of this paragraph, references to “the Agreement” include any
related credit enhancements entered into between the parties or provided by one
to the other. In addition, the parties agree that the terms of this paragraph
shall be incorporated into any related covered affiliate credit enhancements,
with all references to Dealer replaced by references to the covered affiliate
support provider. “QFC Stay Rules” means the regulations codified at 12 C.F.R.
252.2, 252.81–8, 12 C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to
limited exceptions, require an express recognition of the stay-and-transfer
powers of the FDIC under the Federal Deposit Insurance Act and the Orderly
Liquidation Authority under Title II of the Dodd Frank Wall Street Reform and
Consumer Protection Act and the override of default rights related directly or
indirectly to the entry of an affiliate into certain insolvency proceedings and
any restrictions on the transfer of any covered affiliate credit
enhancements.]15

[U.S. Resolution Stay Provisions.

 

  (i)

Recognition of the U.S. Special Resolution Regimes.

 

  (A)

In the event that Goldman Sachs & Co. LLC (“GS&Co.”) becomes subject to a
proceeding under (i) the Federal Deposit Insurance Act and the regulations
promulgated thereunder or (ii) Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the regulations promulgated thereunder (a “U.S.
Special Resolution Regime”) the transfer from GS&Co. of this Confirmation, and
any interest and obligation in or under, and any property securing, this
Confirmation, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Confirmation, and any
interest and obligation in or under, and any property securing, this
Confirmation were governed by the laws of the United States or a state of the
United States.

 

 

15 

Include if relevant.



--------------------------------------------------------------------------------

  (B)

In the event that GS&Co. or an Affiliate becomes subject to a proceeding under a
U.S. Special Resolution Regime, any Default Rights (as defined in 12 C.F.R. §§
252.81, 47.2 or 382.1, as applicable (“Default Right”)) under this Confirmation
that may be exercised against GS&Co. are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if this Confirmation were governed by the laws of the United
States or a state of the United States.

 

  (ii)

Limitation on Exercise of Certain Default Rights Related to an Affiliate’s Entry
Into Insolvency Proceedings. Notwithstanding anything to the contrary in this
Confirmation, GS&Co. and Counterparty expressly acknowledge and agree that:

 

  (A)

Counterparty shall not be permitted to exercise any Default Right with respect
to this Confirmation or any Affiliate Credit Enhancement that is related,
directly or indirectly, to an Affiliate of GS&Co. becoming subject to
receivership, insolvency, liquidation, resolution, or similar proceeding (an
“Insolvency Proceeding”), except to the extent that the exercise of such Default
Right would be permitted under the provisions of 12 C.F.R. 252.84, 12 C.F.R.
47.5 or 12 C.F.R. 382.4, as applicable; and

 

  (B)

Nothing in this Confirmation shall prohibit the transfer of any Affiliate Credit
Enhancement, any interest or obligation in or under such Affiliate Credit
Enhancement, or any property securing such Affiliate Credit Enhancement, to a
transferee upon or following an Affiliate of GS&Co. becoming subject to an
Insolvency Proceeding, unless the transfer would result in the Counterparty
being the beneficiary of such Affiliate Credit Enhancement in violation of any
law applicable to the Counterparty.

 

  (iii)

U.S. Protocol. If Counterparty has previously adhered to, or subsequently
adheres to, the ISDA 2018 U.S. Resolution Stay Protocol as published by the
International Swaps and Derivatives Association, Inc. as of July 31, 2018 (the
“ISDA U.S. Protocol”), the terms of such protocol shall be incorporated into and
form a part of this Confirmation and the terms of the ISDA U.S. Protocol shall
supersede and replace the terms of this Section 8(x). For purposes of
incorporating the ISDA U.S. Protocol, GS&Co. shall be deemed to be a Regulated
Entity, Counterparty shall be deemed to be an Adhering Party, and this
Confirmation shall be deemed to be a Protocol Covered Agreement. Capitalized
terms used but not defined in this paragraph shall have the meanings given to
them in the ISDA U.S. Protocol.

 

  (iv)

Preexisting In-Scope Agreements. GS&Co. and Counterparty agree that to the
extent there are any outstanding “in-scope QFCs,” as defined in 12 C.F.R. §
252.82(d), that are not excluded under 12 C.F.R. § 252.88, between GS&Co. and
Counterparty that do not otherwise comply with the requirements of 12 C.F.R. §
252.2, 252.81–8 (each such agreement, a “Preexisting In-Scope Agreement”), then
each such Preexisting In-Scope Agreement is hereby amended to include the
foregoing provisions in this Section 8(x), with references to “this
Confirmation” being understood to be references to the applicable Preexisting
In-Scope Agreement.

For the purposes of this Section 8(x), “Affiliate” is defined in, and shall be
interpreted in accordance with, 12 U.S.C. § 1841(k), and “Credit Enhancement”
means any credit enhancement or credit support arrangement in support of the
obligations of GS&Co. under or with respect to this Confirmation, including any
guarantee, collateral arrangement (including any



--------------------------------------------------------------------------------

pledge, charge, mortgage or other security interest in collateral or title
transfer arrangement), trust or similar arrangement, letter of credit, transfer
of margin or any similar arrangement.]16

(y) [CARES Act. Counterparty acknowledges that the Transaction may constitute a
purchase of its equity securities. Counterparty further acknowledges that,
pursuant to the provisions of the Coronavirus Aid, Relief and Economic Security
Act (the “CARES Act”), the Counterparty would be required to agree to certain
time-bound restrictions on its ability to purchase its equity securities if it
receives loans, loan guarantees or direct loans (as that term is defined in the
CARES Act) under section 4003(b) of the CARES Act. Counterparty further
acknowledges that it may be required to agree to certain time-bound restrictions
on its ability to purchase its equity securities if it receives loans, loan
guarantees or direct loans (as that term is defined in the CARES Act) under
programs or facilities established by the Board of Governors of the Federal
Reserve System for the purpose of providing liquidity to the financial system
(together with loans, loan guarantees or direct loans under section 4003(b) of
the CARES Act, “Governmental Financial Assistance”). Accordingly, Counterparty
represents and warrants that it has not applied for, and prior to the
termination or settlement of this Transaction has no intention to apply for
Governmental Financial Assistance under any governmental program or facility
that (a) is established under the CARES Act or the Federal Reserve Act, as
amended, and (b) requires, as a condition of such Governmental Financial
Assistance, that the Counterparty agree, attest, certify or warrant that it has
not, as of the date specified in such condition, repurchased, or will not
repurchase, any equity security of Counterparty.]17

[CARES Act. Counterparty acknowledges that the Transaction may constitute a
purchase of its equity securities. Counterparty further acknowledges that,
pursuant to the provisions of the Coronavirus Aid, Relief and Economic Security
Act (the “CARES Act”), the Counterparty would be required to agree to certain
time-bound restrictions on its ability to purchase its equity securities if it
receives loans, loan guarantees or direct loans (as that term is defined in the
CARES Act) under section 4003(b) of the CARES Act. Counterparty further
acknowledges that it may be required to agree to certain time-bound restrictions
on its ability to purchase its equity securities if it receives loans, loan
guarantees or direct loans (as that term is defined in the CARES Act) under
programs or facilities established by the Board of Governors of the Federal
Reserve System for the purpose of providing liquidity to the financial system,
and may be required to agree to similar restrictions under programs or
facilities established in the future. Accordingly, Counterparty represents and
warrants that it has not applied for, and, prior to the termination or
settlement of this Transaction shall not apply, for a loan, loan guarantee,
direct loan (as that term is defined in the CARES Act) or other investment , or
to receive any financial assistance or relief (howsoever defined) under any
program or facility (collectively, the “Financial Assistance”) that (a) is
established under applicable law (whether in existence as of the Trade Date or
subsequently enacted, adopted or amended), including without limitation the
CARES Act or the Federal Reserve Act, as amended and (b) requires under
applicable law (or any regulation, guidance, interpretation or pronouncement
thereunder), as a condition of such Financial Assistance, that the Counterparty
agree, attest, certify or warrant that it has not, as of the date specified in
such condition, repurchased, or will not repurchase, any equity security of
Counterparty.]18

[CARES Act. Counterparty represents and warrants that it and any of its
subsidiaries has not applied, and shall not until after the first date on which
no portion of the Transaction remains outstanding following any final exercise
and settlement, cancellation or early termination of the Transaction, apply, for
a loan, loan guarantee, direct loan (as that term is defined in the Coronavirus
Aid, Relief and Economic Security Act (the “CARES Act”)) or other investment, or
to receive any financial assistance or relief under any program or facility
(collectively “Financial Assistance”) that (i) is established under applicable
law (whether in existence as of the Trade Date or subsequently enacted, adopted
or amended), including without limitation the CARES Act and the Federal Reserve
Act, as amended, and (ii) (A) requires under applicable law (or any regulation,
guidance, interpretation or other pronouncement of a governmental authority with
jurisdiction for such program or facility) as a condition of such Financial
Assistance,

 

 

 

 

16 

Include for GS.

17 

Include for MS.

18 

Include for JPM.



--------------------------------------------------------------------------------

that Counterparty comply with any requirement not to, or otherwise agree,
attest, certify or warrant that it has not, as of the date specified in such
condition, repurchased, or will not repurchase, any equity security of
Counterparty, and that it has not, as of the date specified in the condition,
made a capital distribution or will make a capital distribution, or (B) where
the terms of the Transaction would cause Counterparty under any circumstances to
fail to satisfy any condition for application for or receipt or retention of the
Financial Assistance (collectively “Restricted Financial Assistance”); provided,
that Counterparty may apply for Restricted Financial Assistance if Counterparty
either (x) determines based on the advice of outside counsel of national
standing that the terms of the Transaction would not cause Counterparty to fail
to satisfy any condition for application for or receipt or retention of such
Financial Assistance based on the terms of the program or facility as of the
date of such advice or (y) delivers to Dealer evidence or other guidance from a
governmental authority with jurisdiction for such program or facility that the
Transaction is permitted under such program or facility (either by specific
reference to the Transaction or by general reference to transactions with the
attributes of the Transaction in all relevant respects). [Counterparty further
represents and warrants that the Premium is not being paid, in whole or in part,
directly or indirectly, with funds received under or pursuant to any program or
facility, including the U.S. Small Business Administration’s “Paycheck
Protection Program”, that (a) is established under applicable law (whether in
existence as of the Trade Date or subsequently enacted, adopted or amended),
including without limitation the CARES Act and the Federal Reserve Act, as
amended, and (b) requires under such applicable law (or any regulation,
guidance, interpretation or other pronouncement of a governmental authority with
jurisdiction for such program or facility) that such funds be used for specified
or enumerated purposes that do not include the purchase of the Transaction
(either by specific reference to the Transaction or by general reference to
transactions with the attributes of the Transaction in all relevant
respects).]19

 

 

19 

To be included for GS



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms.

 

Yours faithfully, [DEALER] By:       Name:   Title:

 

Agreed and Accepted By: LIVONGO HEALTH, INC. By       Name:   Title:



--------------------------------------------------------------------------------

Schedule 1

[Form of Guarantee]



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Options and Expiration Date
is set forth below.

 

Component Number

 

Number of Options

 

Expiration Date

1         2         3         4         5         6         7         8        
9         10         11         12         13         14         15         16  
      17         18         19         20         21         22         23      
  24         25         26         27         28         29         30        
31         32         33         34         35         36         37         38
        39         40        



--------------------------------------------------------------------------------

Annex B

Form of Opinion

 

1.

The Counterparty is validly existing and in good standing under the laws of the
State of Delaware.

 

2.

The Counterparty is qualified as a foreign corporation and is in good standing
in the State of California.

 

3.

The execution and delivery by the Counterparty of the Confirmation and the
performance by the Counterparty of its obligations thereunder (i) have been duly
authorized by all necessary corporate action on the part of the Counterparty and
(ii) do not violate the certificate of incorporation of the Counterparty.

 

4.

The execution and delivery by the Counterparty of the Confirmation and the
performance by the Counterparty of its obligations thereunder, as of the Premium
Payment Date, do not result in a breach of or constitute a default under the
express terms of any material agreements specified on the schedule to the
opinion.